January 27, 2011 Mark Webb LegalBranch Chief Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Highlands Bankshares, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed April 15, 2010 File No. 0-27622 Dear Mr. Webb: Highlands Bankshares, Inc. (the “Company,” “we,” “our” or “us”) has received via fax your letter dated January 3, 2011, containing comments on the Company’s above-referenced Annual Report on Form 10-K for the year ended December 31, 2009.This letter on behalf of the Company responds to each of the comments set forth in your letter. For convenience of reference, we have set forth your comments in bold below, with the Company’s response following each comment. Form 10-K for the Fiscal Year Ended December 31, 2009 Lending Activities, page 3 1. Please revise this section in future filings to provide an expanded discussion of the types of loans that are included in each of the lending categories.For instance, we note from your tabular presentation of loans elsewhere in your document that your underwrite land development loans, multi-family real estate loans, secured and unsecured commercial loans and agricultural loans, yet there is not discussion in this section of them. Management Response:The Company will revise this section in future filings to provide an expanded discussion of the types of loans that are included in each of its categories. Included below are our initial drafts of the expanded discussion which will be included on our Form 10-K for the year ended December 31, 2010. The drafts will be subject to change as the 10-K goes through internal review including review by our Board of Directors. Examples of the expanded discussion the Company proposes to make in future filings are as follows: Securities and Exchange Commission Page 2 January 27, 2011 Lending Activities Credit Policies Highlands Union Bank (“Bank”) has written policies and procedures to help manage credit risk. The Bank’s policy provides for three levels of lending authority. The first level of authority is granted to individual loan officers who have various levels of approval based upon their position and experience.The second level is the Senior Officers Loan Committee, which is composed of senior officers of the Bank from all market areas.The Senior Officers Loan Committee approves loans that exceed the individual loan officers’ lending authority and reviews loans to be presented to the Directors Loan Committee.The Directors Loan Committee is composed of six Directors, four of which are independent Directors.The Directors Loan Committee approves new, modified and renewed credits that exceed the Senior Officer Loan Committee authorities.The Chairman of the Directors Loan Committee is the Chairman of the Company.A quorum is reached when four committee members are present, of which at least three must be independent Directors.An application requires four votes to receive approval by the Committee.In addition, monthly, the Directors Loan Committee reports all new loans reviewed and approved to the Bank’s Board of Directors.Monthly reports shared by the Directors Loan Committee include names and amounts of all new credits extended; a watch list including names, amounts, risk rating; non- accrual loans and recommended loans to be charged off and a list of overdrafts.The Directors Loan Committee also reviews changes to lending policies as proposed by management prior to submission to the Board of Directors for approval. The Bank has an internal Credit Review Department that reviews the Bank’s loan portfolio to identify loss exposure and to monitor compliance with the Bank’s loan policy.An analysis of loss exposure and reports on policy compliance are presented to the Directors Loan Committee of the Board for approval on a quarterly basis. One-to-Four-Family Residential Real Estate Lending Residential loan opportunities may be generated by the Bank’s loan officers, referrals by real estate professionals, and by existing or new bank clients.Loan applications are taken by a Bank loan officer.As part of the application process, information is gathered concerning income, employment and credit history of the applicant and originations are underwritten using policy including a loan to value (“ LTV “) of 80% of appraised value.Security for the majority of one to four family residential loans is owner occupied single family dwellings. Values of residential real estate collateral are provided by independent fee appraisers who have been approved by the Bank’s Board of Directors. Second mortgages and Home Equity Lines of Credit are generated, underwritten and secured like single family residential real estate loans discussed above.However, both second mortgages and Home Equity Lines of Credit are made at higher rates than residential mortgages.In the event that LTV is greater than 80%, the loan request is reviewed by the Bank’s Loan Committee and the Board of Directors, depending on the amount of the loan.Second mortgages are typically made for no more than fifteen years and equity lines mature in 10 years. The Bank also originates adjustable rate products (“ARM”) secured by one to four family residential properties .with a term of one, three, or five years.These products provide another outlet for loans not meeting secondary market guidelines and are generated, underwritten and secured the same as single family residential real estate loans discussed above.The Bank retains these loans in its loan portfolio. Senior Management Lending Officers set the ARM rates based Securities and Exchange Commission Page 3 January 27, 2011 on competitive rates within the Bank’s market area.The ARM products contain interest rate caps at adjustment periods and rate ceilings based on a cap over and above the original interest rate. Adjustable rate mortgages are underwritten based on the interest rate reaching the lifetime cap. At December 31, 2010, $199 million, or 45%, of the Bank’s loan portfolio consisted of one-to four-family residential real estate loans, second mortgages, and home equity lines.Of the $199 million, $113 million were fixed rate mortgages while the remaining $86 million were adjustable rate mortgages.The fixed rate loans are typically 3, 5, and 7 year balloon loans amortized over a 30 year period. In connection with residential real estate loans, Highlands Union Bank requires title insurance, hazard insurance and if required, flood insurance. Multifamily Residential Estate Lending Loan applications for loans to be secured by multi-family residential properties are taken by a loan officer.As part of the application process, information is gathered concerning income, employment and credit history of the applicant, as well as rent rolls, operating costs and occupancy rates of the property to be financed.Loan originations are underwritten using the Bank’s underwriting guidelines of a LTV of 80% and a cash flow coverage of 1.10 or better. The valuation of multifamily residential collateral is provided by independent fee appraisers who have been approved by the Bank’s Board of Directors. The Bank also originates adjustable rate products secured by multi-family loans, which are retained in the Bank’s portfolio. Commercial, Construction and Land Development Lending The Bank makes local commercial, construction and land acquisition and development loans.Commercial loans generally have a higher degree of risk than residential mortgage loans, but also have higher yields.To minimize these risks, the Bank normally obtains appropriate collateral and requires the personal guarantees from the borrower’s principal owners and monitors the financial condition of its business borrowers.Commercial business loans typically are made on the basis of the borrower’s ability to make repayment from cash flow from its business.As a result, the availability of funds for the repayment of commercial business loans is substantially dependent on the success of the business itself.Furthermore, the collateral for commercial business loans may depreciate over time and generally cannot be appraised with as much precision as residential real estate. At December 31, 2010, commercial real estate loans aggregated $137 million, or 31%, of Highlands Union Bank’s total loans.In its underwriting of commercial real estate, the Bank may lend, under its policy, up to 75% of the secured property’s appraised value.The Bank’s commercial real estate loan underwriting criteria require an examination of debt service coverage ratios and the borrower’s creditworthiness, prior credit history and reputation.The Bank also evaluates the location of the security property, and as noted above, typically requires personal guarantees or endorsements of the borrowing entity’s principal owners. Construction and Land Development loans, including acquisition and development loans, are primarily those secured by residential houses and commercial structures under construction and the underlying land for which the loan was obtained.Over the past two years the Bank has significantly reduced the number of originations of construction and land development loans in Securities and Exchange Commission Page 4 January 27, 2011 all of its market areas in order to mitigate the risk associated with these types of loans responsive to current economic conditions in an effort to reduce portfolio risk. At December 31, 2010, construction, land and land development loans outstanding were $31 million, or 7%, of total loans. Construction lending entails significant additional risks and often involves larger loan balances concentrated with single borrowers or groups of related borrowers.Another risk involved in construction lending is attributable to the fact that loan funds are advanced to fund construction, the value of which is estimated prior to the completion of construction on “as built” basis.Therefore, it is difficult to accurately estimate the total loan funds required to complete the project and the completed loan-to-value ratios.To mitigate the risks associated with construction lending, the Bank generally limits loan amounts to 75% of as built appraised value, in addition to analyzing the creditworthiness of its borrowers.The Bank obtains a first lien on the property as security for construction loans, monitors the construction and advance process and, if a business entity, typically requires personal guarantees from the borrowing entity’s principal owners. Commercial and Agricultural Lending Non-Real Estate Secured and Unsecured The Bank makes local commercial and agricultural unsecured and non-real estate secured loans.These loans generally have a higher degree of risk than other loans and to manage these risks, the Bank generally obtains collateral, such as inventories, accounts receivables, equipment and personal guarantees from the borrowing entity’s principal owners.In its underwriting of commercial and agricultural non-real estate secured loans, the Bank may lend, under internal policy, up to 80% of the secured collateral appraised value. The Bank’s commercial and agricultural non-real estate secured underwriting criteria require adequate debt service coverage ratios and the borrower’s creditworthiness, prior credit history and reputation.As commercial business and agricultural non-real estate secured loans typically are made on the basis of the borrower’s ability to make repayment from cash flow, the availability of funds for the repaymentis substantially dependent on the success of the business itself. At December 31, 2010, commercial and agricultural non-real estate secured loans including unsecured loans aggregated $43 million, or 10%, of the Bank’s total loans. Consumer Lending-Non Real Estate Secured and Unsecured The Bank offers various secured and unsecured consumer loans, including unsecured personal loans and lines of credit, automobile loans, deposit account loans made on both an installment and demand basis.At December 31, 2010, the Bank had consumer loans of $27 million or 6% of gross loans.Such loans are generally made to customers with whom the Bank has a pre-existing relationship, often deposit and residential mortgage relationships. The Bank only originates its consumer loans in its geographic market area. The underwriting standards employed by the Bank for consumer loans include a determination of the applicant’s payment history on other debts and an assessment of the ability to meet existing obligations and payments on the proposed loan.The stability of the applicant’s monthly income may be determined by the verification of gross monthly income from primary employment and additionally from any verifiable secondary income.The applicant’s FICO scores are also analyzed with the credit report analysis.Although creditworthiness of the applicant is of primary consideration, the underwriting process also includes an analysis of the value of the available collateral. Consumer loans may entail significant risk, particularly if unsecured, such as lines of credit, or secured by rapidly depreciable assets such as automobiles.In such cases, any repossessed Securities and Exchange Commission Page 5 January 27, 2011 collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance.The remaining deficiency often does not warrant further substantial collection efforts against the borrower.In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy.Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans.Such loans may also give rise to claims and defenses by a consumer borrower against an assignee of collateral securing the loan such as the Bank and a borrower may raise claims which it has against the seller of the underlying collateral to prevent collection. 2. Please conform all tabular presentations of your loan portfolio, the allowance for loans losses, etc, throughout your document to present the same loans categories that you discuss in this section. Management Response: The Company will modify the tabular presentations of the loan portfolio throughout the document to mirror those categories in the Lending Activities section above. Examples of our proposed tabular presentations are show below.All corresponding prior periods (years) will be updated as well (XXX).The following table presents the Company’s loan loss experience for the past five years: Securities and Exchange Commission Page 6 January 27, 2011 Years Ended December 31, (Dollars in Thousands) Allowance for loan losses atbeginning of year $ XXX XXX XXX XXX Loans charged off: Residential 1-4 Family XXX XXX XXX XXX Multifamily - XXX XXX XXX XXX Commercial, Constrution and Land Development XXX XXX XXX XXX Second Mortgages - XXX XXX XXX XXX Equity Lines of Credit 84 XXX XXX XXX XXX Farmland XXX XXX XXX XXX Secured, Personal XXX XXX XXX XXX Secured, Commercial XXX XXX XXX XXX Secured, Agricultural - XXX XXX XXX XXX Unsecured XXX XXX XXX XXX Overdrafts XXX XXX XXX XXX Total XXX XXX XXX XXX Recoveries of loans previously charged off: Residential 1-4 Family - XXX XXX XXX XXX Multifamily - XXX XXX XXX XXX Commercial, Construction and Land Development - XXX XXX XXX XXX Second Mortgages - XXX XXX XXX XXX Equity Lines of Credit - XXX XXX XXX XXX Farmland - XXX XXX XXX XXX Secured, Personal ) XXX XXX XXX XXX Secured, Commercial (8 ) XXX XXX XXX XXX Secured, Agricultural ) XXX XXX XXX XXX Unsecured ) XXX XXX XXX XXX Overdrafts - XXX XXX XXX XXX Total ) XXX XXX XXX XXX Net loans charged off XXX XXX XXX XXX Provision for loan losses XXX XXX XXX XXX Allowance for loan losses end of year $ XXX XXX XXX XXX Average total loans (net of unearned income) $ XXX XXX XXX XXX Total loans (net of unearned income) at year-end $ XXX XXX XXX XXX Ratio of net charge-offs to average loans % XXX XXX XXX XXX Ratio of provision for loan losses to average loans % XXX XXX XXX XXX Ratio of provision for loan losses to net charge-off % XXX XXX XXX XXX Allowance for loan losses to year-end loans % XXX XXX XXX XXX Securities and Exchange Commission Page 7 January 27, 2011 The following table provides an allocation of the allowance for loan losses at December 31, 2009, 2008, 2007, 2006, and 2005. December 31, Percent of Loans on each Category (Dollars in Thousands) Allowance for Loan Loss Percentage of Total Allowance Percentage of Total Loans Allowance for Loan Loss Percentage of Total Allowance Percentage of Total Loans Allowance for Loan Loss Percentage of Total Allowance Percentage of Total Loans Allowance for Loan Loss Percentage of Total Allowance Percentage of Total Loans Allowance for Loan Loss Percentage of Total Allowance Percentage of Total Loans Residential 1-4 Family XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Multifamily XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Commercial, Construction and Land Development XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Second Mortgages XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Equity Lines of Credit XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Farmland XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Secured, Personal XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Secured, Commercial XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Secured, Agricultural XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Unsecured XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Overdrafts XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Other / Unallocated XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Total XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Securities and Exchange Commission Page 8 January 27, 2011 3. Please revise future filings to provide an expanded discussion of underwriting policies and procedures used to underwrite loans in each lending category and for each major lending product.Discuss all material factors considered in underwriting a loan, including documentation requirements, FICO scores, loan to values ratios, etc.Discuss whether variable rate loans are underwritten at fully indexed rates and how you consider the risks associated with variable rate loans when deciding to underwrite them.Also discuss whether or not you have underwritten any hybrid loans, such as stated income/stated asset loans or negative amortization loans. Management Response:The Company will revise future filings to provide an expanded discussion of the types of loans that are included in each of its categories, as well as underwriting procedures associated with each type of loan.We will provide this expanded discussion in conjunction with the expanded discussion requested in Comment 1. Please see our response to Comment 1 for this expanded detail.We have not made any hybrid or negative amortization loans. Provision and Allowance for Loan Losses, page 30 4. Please revise future filings to discuss in more detail how you based your pool allocations at December 31, 2009 to more closely match 2009 losses. Discuss the procedures used and when you first applied them. Your revisions should provide more detail of the impact that your revised procedures had on the 2009 provision. Please ensure that future filings similarly discuss any revised procedures used in developing the allowance for loan losses and other material accounting estimates. Management Response: Please see our response to Comment 5 below. 5. Please revise this section and throughout your document to disclose whether management believes that the allowance for loan losses is "appropriate" at each balance sheet date based on the requirements of US GAAP. The reference to its sufficiency and adequacy refer to whether it is sufficient for the risk inherent in the portfolio as of the balance sheet date and does not necessarily mean that the level of it is appropriate under GAAP. Management Response: In future filings, we will make the disclosures required in Comments 4 and 5. The following serves as a sample revision to the section on Provision for Loan Losses in our 2009 10-K(future filings will be revised accordingly). Management will also make every effort to adequately disclose any revisions to future procedures and properly disclose other material accounting estimates. The adequacy of the allowance for loan losses is based on management's judgment and analysis of current and historical loss experience, risk characteristics of the loan portfolio, concentrations of credit and asset quality, as well as other internal and external factors, such as general economic conditions.The internal credit review department performs pre-approval analyses of large credits and also conducts credit review activities that provide management with an early warning of loan deterioration. The internal credit review department also prepares regular analyses of the adequacy of the allowance for loans losses. These analyses include calculations based upon a mathematical formula that considers identified potential losses on specific loans and pool allocations based upon for historical losses, as adjusted, for various loan types. In recent years, the Company used a rolling three-year history by loan category in determining pool allocation factors. However, due to the severe economic recession, the Company based its pool allocations as of December 31, 2009 to more closely match losses incurred in 2009 rather than the Securities and Exchange Commission Page 9 January 27, 2011 average of the prior three years.These new pool allocations were implemented in December of 2009. The change resulted in an additional $2.1 million provision for loan losses. In addition to the change in the period of historical losses included in the calculation, additional amounts were allocated based upon internal and external factors such as changing trends in the loan mix, the effects of changes in business conditions in our market area, unemployment trends, the effects of any changes in loan policies, the effects of competition, regulatory factors, and environmental factors related to our loan portfolio. Afterreview of the potential losses on specific loans, the reserves needed for the pool allocations for each category and other external and internal factors, the Company increased its 2009 provision for loan losses by $8.02 million over 2008, including the $2.1 million increase discussed above. At December 31, 2009 and 2008, the internal credit review department as well as management determined that the Company's allowance for loan losses is sufficient and is appropriate based on the requirements of US generally accepted accounting principles. Investment Portfolio, page 38 6. Please revise to provide a discussion of each investment presented in the table, including identification of the issuers. For non-agency MBSs, corporate bonds and CMOs specifically disclose the material characteristics of each investment, including, for instance, the nature and terms of the mortgages underlying the MBSs, bond ratings, etc. Management Response: A revised sample narrative is disclosed below and will be included in future filings. Investment securities available for sale decreased $35,699 (market value) from December 31, 2008 to December 31, 2009 as a result of maturities, sales, prepayments and write-downs. The Company made fewer purchases during 2009 primarily due to the worsening credit crisis and the possible need for on-balance sheet liquidity. Yields on typical investment securities were very low during 2009. Purchases during the year consisted primarily of fixed rate GNMA mortgage backed securities. During the year, management has continued its investment strategy to purchase securities that will not only blend in with the Company’s overall asset liability strategy but also maximize yield. The majority of the pay downs were contractual amortization and prepayments on variable rate securities as a result of prepayments occurring on the underlying mortgages. GNMA securities also carry a favorable risk weighting as it pertains to regulatory risk based capital. Investment Portfolio The following table presents the maturity distribution, market value, amortized cost and approximate tax equivalent yield (assuming a 34% federal income tax rate) of the investment portfolio at December 31, 2009. (Dollars in Thousands) Within One Year One Year Through Five Years Five Years Through Ten Years After Ten Years Yield Market Value Amortized Cost Mortgage-backed Sec – fixed rate $ $ $
